156 F.3d 1267
332 U.S.App.D.C. 239
Tiana HUTCHINS, a minor, by Julia C. OWENS, her grandmother,et al., Appellees,v.DISTRICT OF COLUMBIA, Appellant.
No. 96-7239.
United States Court of Appeals,District of Columbia Circuit.
Oct. 1, 1998.

Before EDWARDS, Chief Judge;  WALD, SILBERMAN, WILLIAMS, GINSBURG, SENTELLE, HENDERSON, RANDOLPH, ROGERS, TATEL and GARLAND, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the appellant's Suggestion For Rehearing In Banc, the response thereto, and the vote by a majority of the judges of the court in regular, active service in favor of the suggestion, it is


2
ORDERED that the suggestion be granted.  This case will be reheard by the court sitting in banc.   The judgment filed herein on May 22, 1998 be vacated.  It is


3
FURTHER ORDERED that an order governing further proceedings will issue separately.